Citation Nr: 0426028	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-02 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for rhinitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for cesarean section 
and post-partum hemorrhage requiring hysterectomy as 
secondary to service-connected pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Grandmother


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to October 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from December 1999 and March 2000 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In June 2004, a hearing before the undersigned Veterans Law 
Judge was held at the St. Petersburg, Florida RO.  A 
transcript of that hearing is of record.

The Board notes that at the above-mentioned hearing, the 
veteran raised a claim for service connection for asthma.  
This matter is referred to the RO for proper development.  In 
addition, the Board notes that veteran withdrew her claim for 
an increased rating for pelvic inflammatory disease (PID) in 
an October 2001 statement.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  Cesarean section and post-partum hemorrhage requiring 
hysterectomy are not etiologically related to service-
connected disability.

3.  Service-connected rhinitis is not manifested by polyps.



CONCLUSIONS OF LAW

1.  Cesarean section and post-partum hemorrhage requiring 
hysterectomy are not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).

2.  The veteran's rhinitis does not warrant more than the 
currently assigned evaluation of 10 percent. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6522 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the March 2001 statement of 
the case and letters dated in January 2002 and July 2003 from 
the RO, the veteran has been informed of the evidence and 
information necessary to substantiate her claims, the 
information required of her to enable VA to obtain evidence 
in support of her claims, the assistance that VA would 
provide to obtain evidence and information in support of her 
claims, and the evidence that she should submit if she did 
not desire VA to obtain such evidence on her behalf.  
Although VA did not specifically inform the veteran that she 
should submit any pertinent evidence in her possession, it 
did inform her of the evidence that would be pertinent and 
that she should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor her representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Rhinitis

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected rhinitis.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A February 2000 VA examination report notes the veteran's 
complaints of itchy eyes, running nose and minimal sneezing.  
The veteran stated that about 80 percent of the time it feels 
like her nose is obstructed.  Upon physical examination, 
there was some anterior nasal scarring intranasally 
superiorly, which was related to a dog bite when she was 
younger.  The veteran had a left septal deviation and boggy 
mucosa.  The intranasal obstruction was approximately 80 
percent on the left and 40 percent on the right.  The 
examiner opined that the veteran has allergic rhinitis.

A VA discharge summary from March 2000 notes that the veteran 
was treated for an upper respiratory tract infection.  Her 
discharge diagnoses included possible allergic reaction to 
dust.

A May 2000 letter from the veteran's treating VA physician at 
Bay Pines, FL, states that the veteran is being treated for 
allergies and asthma, which are troublesome when she is 
exposed to chalk dust.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran is currently in receipt of a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6522, for her service-connected rhinitis.  Under that code, a 
10 percent evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A higher evaluation of 30 percent 
is not warranted unless polyps are present.  

None of the medical evidence of record indicates that the 
veteran has polyps associated with her allergic rhinitis.  
Although at the June 2004 hearing before the undersigned, the 
veteran stated that she was told she had polyps and would 
send the medical evidence documenting this within 60 days, no 
such evidence has been received nor has the appellant 
requested additional time in which to submit such evidence.  
In light of the absence of any medical evidence of polyps, 
the Board concludes a rating in excess of 10 percent for 
allergic rhinitis is not warranted.

Cesarean section and post-partum hemorrhage requiring 
hysterectomy

Factual Background

The veteran is currently service connected for pelvic 
inflammatory disease (PID).

Medical records from St. Joseph's Women's Hospital, dated 
November 2, 1999, note that the veteran was admitted per 
request for an elective induction of labor.  She was admitted 
with a cervix that was dilated to two to three centimeters 
and 70 percent effacement.  She had progressed to four 
centimeters, but no further, when she requested that a 
cesarean section be performed.  The veteran had been on 
Pitocin and was having adequate contractions using an 
internal pressure catheter.  The physician reviewed the pros 
and cons of surgery with the veteran and her husband and the 
veteran was adamant about her request to proceed with a 
cesarean section.  The veteran was in no acute distress with 
an epidural in place.  The operative report from the cesarean 
section notes that there was severe uterine atony with heavy 
bleeding from the uterus at the point in the surgery when the 
surgeon started to repair the lower uterine segment.  The 
report indicates that the surgeon chose not to close the 
uterine cavity completely until there were some control of 
hemostasis and some uterine tone could be restored to the 
uterus.  However, when there was no response from the uterus 
in terms of contraction, and as bleeding continued, the 
surgeon decided to proceed with Hemabate.  When the Hemabate 
was administered and the bleeding still continued, the 
decision was made to proceed with a hysterectomy.  

The discharge summary from the veteran's November 2, 1999, 
admission to St. Joseph's Women's Hospital notes that the 
veteran was admitted after benign antepartum course for 
elective induction as per her request.  It further states 
that the veteran progressed to only four centimeters and no 
further.  She then underwent a primary low flap transverse 
cesarean section followed by severe uterine atony 
unresponsive to any of the agents tried including Pitocin, 
Methergine, Hemabate and bilateral uterine artery ligation.  
The veteran underwent total abdominal hysterectomy and did 
very well post-operatively.  

St. Joseph's Women's Hospital progress notes from November 2, 
1999, indicates that the veteran requested a cesarean 
section.

A pathology report from St. Joseph's Women's Hospital dated 
November 3, 1999, states that there were chronic cervicitis 
and endocervicitis as well as microglandular hyperplasia of 
the cervix.  

A letter dated in January 2000 from the surgeon who performed 
the veteran's cesarean section states, "This is to confirm 
the above mentioned patient had a cesarean section on 
November 2, 1999.  At this time, her cervix failed to dilate 
beyond 4 cm.  Prior cervical surgery could have created 
scaring which would have prevented further dilation."

According to the report of a February 2000 VA gynecological 
examination, the veteran reported a cervical conization in 
1989 and normal pap smears since then.  She sated that she 
has had eight to ten laparoscopies for pain.  The examiner 
stated, "[a] cervical cone can lead to some scarring and 
failure to dilate, but this happens quite frequently in women 
having their first babies, and that and the uterine atony are 
events that occasionally happen."  The examiner recommended 
obtaining additional records.

The report of a November 2000 VA examination notes the 
veteran's history of multiple laparoscopic examinations for 
pelvic pain, of which none revealed any significant pathology 
or chronic PID.  The examiner opined that no organic cause 
has been found and the veteran does not have, nor did she 
ever have, chronic PID.  The examiner stated that there was 
one episode where the veteran may have been treated and was 
hospitalized for acute PID at Bay Pines Hospital, but there 
was no good evidence of chronic PID, in the examiner's 
opinion.  The examiner further stated that while the veteran 
was in service in June of 1989, she had a normal examination 
and that there is nothing in the record showing abnormal pap 
smears or any pathology report from a cervical cone.  There 
is a note in the chart stating that the veteran had laser of 
warts on the cervix along with a laparoscopic exam for her 
pelvic pain, which came back normal.  Further, the examiner 
noted that there is no biopsy evidence of dysplasia in her 
service record or in the chart.  The examiner felt that the 
veteran never had a cervical cone but only a superficial 
lasering of warts.  The examiner also opined that according 
to the medical evidence in the claims file, there was no 
medical reason for the cesarean section other than the 
patient's request, and that there really was not an adequate 
trial of labor.  Ultimately, the examiner concluded that the 
veteran's PID (which the examiner did not concede that the 
veteran actually suffered or suffers from) and/or whatever 
procedure, be it a cervical cone or otherwise, was done to 
the veteran's cervix, are not contributing factors to her 
failure to progress and/or her cesarean section.  In other 
words, it was the examiner's opinion that the veteran's 
cesarean section and subsequent hemorrhaging, leading to a 
hysterectomy, were not related to any service-connected 
disability.

An expert opinion from a VA physician was obtained in 
December 2002.  The RO requested the physician to identify 
the reason for the veteran undergoing a cesarean section as 
opposed to having a normal vaginal delivery.  The VA expert 
stated that the cause of the cesarean section was more likely 
than not unrelated to the veteran's uterine cervix.  This 
opinion is based upon a full review of the veteran's claims 
file, including the abnormal pap smear results from January 
1990, indicating "metaplastic squamous cells with acute 
inflammation of the cervix" and her subsequent laser 
treatments to the cervix for HPV infection, as well as her 
follow-up gynecological clinic visits indicating that the 
cervix was without constriction or obstruction.  The opinion 
further states that there is no evidence of classic PID in 
the record and that the only indication for the cesarean 
section is that the veteran requested one and that she was 
even adamant about it.  There were no notations whatsoever on 
the record of a reason for the cesarean section such as fetal 
or maternal distress; in fact, all notations about the fetal 
heart rate were noted as stable.  Therefore, the expert 
medical opinion states that it was not an emergency but 
rather an elective procedure.  There was also no evidence 
whatsoever on the final pathology report of any abnormality 
of the cervix that would have caused an arrest of cervical 
dilation leading to a requirement for the cesarean section.  
The VA expert also refutes the statement made in the January 
2000 letter from the veteran's private physician, stating 
that the possibility of cervical fibrosis or stricture as a 
causal factor is entirely refuted by the contemporaneous 
surgical pathology report and progress notes.  Next, the VA 
expert addressed the question of whether the post-partum 
hysterectomy was directly caused by the cesarean section or 
some separate foreseeable and/or avoidable medical 
misadventure.  The expert stated that severe hemorrhage such 
as what happened to the veteran is not rare.  All of the 
steps that were taken to stop the bleeding were taken in the 
order that they should have been taken and all of the 
interventions were attempted in a timely fashion, according 
to the record.  The expert also opined that the pathology 
report of the post-operative tissue specimen lacked any 
comments or statements indicating any sort of cervical 
stricture, fibrosis, narrowing, obstruction or occlusive 
abnormality.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that she is entitled to service 
connection for cesarean section and post-partum hemorrhage 
requiring hysterectomy because they are secondary to her 
service-connected PID.  Specifically, she claims that as a 
result of her PID, her cervix was unable to dilate past four 
centimeters during labor, which then caused her to have to 
undergo a cesarean section, which then led to acute post-
partum hemorrhage requiring a hysterectomy.

The medical evidence of record includes the reports of two VA 
examinations, and the opinion of a VA medical expert, all 
basing their opinions on a thorough review of the claims 
file.  Each of the VA physicians opined that the veteran's 
cesarean section was not the result of her PID.  The most 
thorough opinion, that of the December 2002 VA expert, is 
that the cause of the veteran's cesarean section was more 
likely than not unrelated to her uterine cervix.  The VA 
expert stated that the record demonstrated that the veteran 
elected to have a cesarean section performed and while her 
cervix had only dilated to four centimeters, she had not been 
in labor long enough to conclude that she would not have 
dilated any further.  Moreover, the expert noted that the 
hospital summary and operative report summary did not state 
that the cervix was a causal factor in the decision to 
perform the cesarean section nor was there any evidence in 
the pathology report that the cervix showed any signs of 
stricture, fibrosis, narrowing, obstruction or occlusive 
abnormality which would have prevented its further dilation, 
thus requiring a cesarean section to be performed.  Although 
the surgeon who performed the cesarean section submitted a 
letter stating that prior cervical surgery could have created 
scarring which would have prevented further dilation, the VA 
expert argues, and the Board agrees, that this point of view 
is eclipsed by the above-mentioned medical reports 
contemporaneous with the surgery.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that her cesarean 
section and acute post-partum hemorrhaging resulting in 
hysterectomy is related to her service connected PID.  
Therefore, the claim must be denied.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for 
rhinitis is denied.

Entitlement to service connection for cesarean section and 
post-partum hemorrhage requiring hysterectomy as secondary to 
service-connected pelvic inflammatory disease is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



